Case: 17-30535      Document: 00514376996         Page: 1    Date Filed: 03/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-30535
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          March 7, 2018
                                                                           Lyle W. Cayce
MOHAMMED AHMED HASSAN ABDALLAH OMRAN,                                           Clerk


                                                 Plaintiff-Appellant

v.

UNITED STATES OF AMERICA; NICOLE ROY; UNKNOWN DEFENDANT,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:15-CV-1418


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Mohammed Ahmed Hassan Abdallah Omran unsuccessfully pursued
claims based on alleged damage to his laptop, and we dismissed his appeal as
frivolous. See Omran v. United States, 668 F. App’x 131, 131-32 (5th Cir. 2016),
cert. denied, 137 S. Ct. 1343 (2017). He now appeals the dismissal of a motion
filed pursuant to Rule 60(b) of the Federal Rules of Civil Procedure in an
attempt to revive his dismissed claims. We affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30535    Document: 00514376996    Page: 2   Date Filed: 03/07/2018


                                No. 17-30535

      Omran fails to demonstrate that the original judgment is void or any
other basis for Rule 60(b) relief. See Norris v. Causey, 869 F.3d 360, 366 (5th
Cir. 2017); Pryor v. U.S. Postal Service, 769 F.2d 281, 286 (5th Cir. 1985).
Furthermore, under these circumstances, he also fails to demonstrate that the
district court abused its discretion by prohibiting the filing of additional
meritless challenges to the judgment in this closed case. See Farguson v.
MBank Houston, N.A., 808 F.2d 358, 359-60 (5th Cir. 1986).
      AFFIRMED.




                                      2